DETAILED ACTION

Information Disclosure Statement
The references cited within the six (6) IDS documents have been considered.  
IDS submission dates: September 27, 2019; February 28, 2020; January 19, 2021; February 2, 2021; March 4, 2021; March 19, 2021.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record does not teach or suggest the disclosed invention regarding: 
A superconducting circuit, particularly characterized by having: 
a connector electrically connecting the first connection point and the second connection point, the connector comprising: 
a first taper having a first slope and a non-linear shape; 
a second taper having a second slope; and 
a connecting portion connecting the first taper to the second taper, the connecting portion having a third slope that is less than the first slope and less than the second slope, as recited within claim 1.


a connector electrically connecting the first connection point and the second connection point, the connector comprising: 
a first taper positioned adjacent the first connection point and having a non- linear shape; and 
a second taper positioned adjacent the second connection point and having a linear shape, as recited within claim 13.

A superconducting component, particularly characterized by having: 
118685-5036-US14a curved portion coupling the first portion and the second portion, wherein the curved portion has a third width that is at least three times greater than the first width and at least three times greater than the second width; and tapered portions connecting the curved portion to the first portion and the second portion, as recited within claim 14.

A superconducting circuit, particularly characterized by having: 
a connector electrically connecting the first connection point and the second connection point, the connector comprising a tapered portion shaped to reduce current crowding effects, the tapered shape comprising an elongation of a taper that meets one or more current crowding reduction criteria, as recited within claim 20.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812